DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 8/25/22 was entered into the record.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 6:
“the guide faces of the pair of guide members are extended from an accumulation unit side along the peripheral face of the separation roller toward the contact point between the separation roller and the feed roller, pass through the contact point, and extend inward in the radial direction of the separation roller from the peripheral face of the separation roller after passing through the contact point”
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 are inconsistent with claim 1:  
Claim 1 recited, “the guide face is provided protruding outward in a radial direction of the separation roller from the peripheral face of the separation roller over an entire periphery of the separation roller.”
Claim 5, however, recites, “the guide faces, which are positioned in the vicinity of the contact point, are positioned inward in the radial direction of the separation roller from the peripheral face of the separation roller.”
Furthermore, claim 6 recites, “the guide faces… extend inward in the radial direction of the separation roller from the peripheral face of the separation roller after passing through the contact point.”
Claims 5 and 6 contradict that which has been claimed in claim 1. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-189198 (“JP ‘198“) in view of Dopfer US 2004/0080094 (“Dopfer”) and Asada US 6,139,006 (“Asada”).
 	Regarding claims 1, 2, and 7, JP ‘198 disclosed a paper sheet separation device and its associated method for separating sheets comprising: 
 	a separation roller (17) that comes into contact with paper sheets, which are conveyed from an accumulation unit accumulating the paper sheets; 
 	a feed roller (16) that is arranged in contact with the separation roller and rotates with respect to the stopped separation roller to convey the paper sheets separately one by one; and 
 	a pair of guide members (18) that has guide faces, which come into sliding contact with a front end of the paper sheets, which is conveyed from the accumulation unit, and is provided on both sides in an axial direction of the separation roller, 
 	the guide face is provided protruding outward in a radial direction of the separation roller from the peripheral face of the separation roller (Figures 1-6), and the guide face is supported to be able to move inward in the radial direction of the separation roller at a contact point between the separation roller and the feed roller (see at least the abstract and figures).  
 	JP ‘198 further disclosed a biasing member configured to bias the pair of guide members toward a contact point side, wherein the pair of guide members is provided movably in a radial direction of a rotary shaft of the separation roller (see at least the abstract).
 	JP ‘198 does not mention a friction coefficient of the guide face is smaller than a friction coefficient of a peripheral face of the separation roller.  It is well known to use roller material with a sufficient coefficient of friction to grip a sheet. Furthermore, to use guide material with lower coefficients of friction to allow a sheet to glide easily. Indeed, Dopfer teaches this in at least paragraph 0070.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use this teaching such that a friction coefficient of the guide face is smaller than a friction coefficient of a peripheral face of the separation roller for proper gripping and sliding as is well known in the art.  
 	JP ‘198 does not teach the guide face protruding over the entire periphery of the separation roller when unrotated.  Asada teaches a guide face is provided protruding outward in a radial direction of the separation roller from the peripheral face of the separation roller the guide face protruding over the entire periphery of the separation roller (Figures 2-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Asada within JP ‘198 as an alternate guide face arrangement that is easier and cheaper to manufacture. 
	Regarding claim 4, JP ‘198 disclosed the pair of guide members is connected such that the guide faces are extended in the axial direction of the separation roller to cover the peripheral face of the separation roller (see at least Figures 2 and 3).  
 	Regarding claim 5, JP ‘198 disclosed the guide faces of the pair of guide members are extended from an accumulation unit side along the peripheral face of the separation roller toward the contact point between the separation roller and the feed roller, and the guide faces, which are positioned in the vicinity of the contact point, are positioned inward in the radial direction of the separation roller from the peripheral face of the separation roller (see at least Figures 2 and 3).  
 	Regarding claim 6, JP ‘198 disclosed the guide faces of the pair of guide members are extended from an accumulation unit side along the peripheral face of the separation roller toward the contact point between the separation roller and the feed roller, and extend inward in the radial direction of the separation roller from the peripheral face of the separation roller including after passing through the contact point (see at least Figures 2 and 3).  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653